Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Por primera vez en la historia de Puerto Rico —dentro del contexto del proceso político y por instrucciones de este Tribunal— se le da valor y significado a un acto estéril e inconsecuente como lo es el depósito de una papeleta en blanco en las urnas de votación. Esto es, el “votar por nada”; ello en vista del hecho de que nunca se podrá cono-cer cuál fue el propósito y la motivación del elector que así actuó.
Dicha acción, a nuestra manera de ver las cosas, consti-tuye un increíble paso de retroceso después de décadas de madurez y progreso político. La misma es contraria a la tradición electoral imperante en todo país que aspire a ser reconocido como uno democrático donde, necesariamente, el voto que emite un ciudadano en un proceso eleccionario siempre ha tenido un significado positivo y el propósito de ser ilustrativo e indicativo de las inquietudes y preferencias de cada elector-, ello con el objetivo de que los funcionarios que dirigen los destinos del Gobierno puedan diseñar, y poner en vigor, los planes necesarios para alcanzar las me-tas que la mayoría de los ciudadanos de ese país entienden convenientes para el bienestar colectivo del mismo.
La decisión mayoritaria emitida en el presente caso es *542una, ciertamente, desafortunada. La mayoría de los inte-grantes de este Tribunal aparentemente se han olvidado de que el poder judicial no es ilimitado ni irrestricto, como tampoco puede ser ejercitado en forma arbitraria. Esto es, la Mayoría se olvida del hecho de que la facultad constitu-cional que le concede la Constitución de Puerto Rico a este Tribunal siempre debe ser ejercitada dentro de los claros parámetros y guías que establece dicha Constitución y, so-bre todo, respetando los poderes y prerrogativas de las otras dos (2) Ramas del Gobierno de Puerto Rico. En otras pala-bras, la decisión mayoritaria emitida en el caso del epí-grafe no es, meramente, errónea en derecho. Hay más. La misma constituye una clara e indebida invasión de las fa-cultades y prerrogativas que le concede la Constitución a la Asamblea Legislativa de Puerto Rico.
Ahora bien, lo verdaderamente penoso de toda esta si-tuación radica en el hecho de que la referida intromisión se da en el contexto de una acción fatalmente defectuosa. En primer lugar, se trata de un caso que claramente adolece del defecto de parte indispensable, en relación con el cual el foro judicial se ve imposibilitado de proveer el remedio co-rrectivo ordinario, establecido por la jurisprudencia, para esta clase de situaciones, a saber: ordenarle a la parte ac-tora que corrija su omisión e incluya, y emplace, a la parte indispensable que por error dejó fuera del pleito; remedio correctivo que estamos imposibilitados de conceder debido al segundo defecto, o error, en que incurrió en el caso de autos la parte demandante y su representación legal, el de incuria.
Por otro lado, la decisión emitida por el Tribunal en el presente caso claramente infringe el “principio de justicia-bilidad” por cuanto, como explicaremos más adelante, lo que plantea el presente caso es una “cuestión política”, en relación con la cual los demandantes Colón Martínez y Sánchez Vilella carecen de “legitimación activa” para radi-*543car la acción que origina el recurso ante nuestra consideración.
Por último, y por las razones que expresáramos en el voto disidente preliminar el pasado 4 de noviembre de 1993, el “remedio” concedido por el Tribunal —sin que este Foro tan siquiera haya decretado expresamente la inconsti-tucionalidad de la ley en controversia— es uno improce-dente y erróneo en derecho. En síntesis, y dicho con res-peto, la actuación del Tribunal al así decidir trasciende los linderos del mero error para convertirse en una pesadilla y un absurdo. Veamos.
rH
Los hechos
El 4 de julio de 1993 el Gobernador de Puerto Rico, Honorable Pedro J. Rosselló González, firmó la Ley Núm. 22 de 4 de julio de 1993, Leyes de Puerto Rico 101-103, cono-cida como la Ley del Plebiscito de 1993 (en adelante Ley del Plebiscito). La referida Ley dispone para la celebración, el día 14 de noviembre del año en curso, de un Plebiscito, “en el cual el Pueblo de Puerto Rico se exprese sobre el status político de su preferencia”. Art. 2, Ley Núm. 22 de 1993, Leyes de Puerto Rico 103. El 15 de septiembre del mismo año, más de dos (2) meses después de haber sido aprobada la Ley Núm. 22, ante, y escasamente a dos (2) meses plazo del anunciado plebiscito, los ciudadanos Roberto Sánchez Vilella y Noel Colón Martínez radicaron ante el Tribunal Superior, Sala de San Juan, el recurso que hoy nos ocupa y en el cual solicitan que se decrete la inva-lidez de la citada Ley Núm. 22.(1)
*544El mismo día 15 de septiembre, el Tribunal Superior dictó "Orden” a las partes para que comparecieran a una vista no evidenciaría el 21 de septiembre.(2) El 20 de sep-tiembre, el Senador por el Partido Popular Democrático Eudaldo Báez Galib y la Juventud Autonomista de Puerto Rico presentaron solicitudes para comparecer como “amigos de la corte”.(3) Por otro lado, el día de la vista, un grupo de seis (6) cubanos naturalizados ciudadanos de los Esta-dos Unidos dé América presentaron en corte abierta su so-licitud para intervenir como amigos de la corte. En esa misma ocasión, y también en corte abierta, la Federación de Universitarios Pro Independencia (F.U.P.I.) solicitó ser admitida en el pleito en calidad de parte interventora^4)
*545Finalmente, el 23 de septiembre, tres (3) ciudadanos, en calidad de miembros no partidistas de la Comisión Especial de Información al Elector designada por la Comisión Estatal de Elecciones (C.E.E.), solicitaron entrada al pleito como parte interventora.
El 21 de octubre de 1993, luego de que todas las partes radicaran sus alegatos y las correspondientes réplicas, el Tribunal Superior dictó sentencia desestimando la de-manda por carecer los demandantes de legitimación activa para incoar la misma.,(5) En específico, el Tribunal Superior resolvió que los demandantes carecen de legitimación ac-tiva para impugnar la constitucionalidad de la Ley del Ple-biscito porque ésta, alegadamente, no les brinda oportuni-dad, a ellos ni a otros electores “similarmente situados” pero no identificados, para la creación de partidos o agru-paciones políticas; ello en vista del hecho de que estos no han realizado gestión alguna conducente a la inscripción de un partido político por petición o para solicitar la parti-cipación como observadores en el plebiscito.(6) En segundo lugar, y en lo referente a la alegación de los demandantes de que la Ley del Plebiscito les priva de su derecho al voto, el tribunal sentenciador determinó que los demandantes carecían de legitimación activa para reclamar, para ellos o para terceros, el derecho a votar por otra opción de status, *546cuando ellos promulgan activa e intensamente la absten-ción electoral en este evento.(7)
Inconformes, tanto los demandantes Sánchez Vilella y Colón Martínez como la interventora F.U.P.I. recurrieron ante este Tribunal, mediante recurso de apelación, en el que alegaron la comisión de varios errores.(8) Ordenamos la celebración de una vista oral, la cual se llevó a cabo el *547día 3 de noviembre de 1993. Una mayoría de los integran-tes del Tribunal, mediante la emisión de una opinión Per Curiam, de fecha 4 de noviembre de 1993, revocó la sen-tencia emitida por el Tribunal Superior, ordenándole a la Comisión Estatal de Elecciones que adjudicara “[todas] las papeletas que se depositen en blanco como un voto que no favorece ninguna de las definiciones de status propuestas por los partidos” conforme al procedimiento establecido por la Ley del Plebiscito. Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445, 450-451 (1993).
Dicha errónea, y sorprendente, determinación fue to-mada por el Tribunal sin decretar expresamente la incons-titucionalidad de la referida Ley Núm. 22 y meramente “con el propósito de superar las serias objeciones constitu-cionales planteadas por los demandantes quienes no están de acuerdo con las definiciones partidistas sometidas en virtud de la Ley Núm. 22 ...”.
Disentimos en aquella ocasión, mediante la emisión dé un voto disidente preliminar, reservándonos el derecho a ampliar dicho disenso; ello conforme establece la Regla 4(b) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. I-A. Cumplimos hoy con dicho compromiso.
I — I 1 — i
Defecto de Parte Indispensable
En la demanda ante nuestra consideración, se incluye-ron como demandados al Estado Libre Asociado, a la C.E.E., a su Presidente, y a los licenciados Carlos Canals, Ariel Nazario y Manuel Rodríguez Orellana, estos últimos en su carácter de Comisionados Electorales. No obstante, los tres (3) partidos políticos —Partido Nuevo Progresista, Partido Popular Democrático y Partido Independentista *548Puertorriqueño (en adelante P.N.P., P.P.D. y P.I.P., respec-tivamente)— no fueron incluidos en la demanda radicada como demandados como tampoco, naturalmente, fueron emplazados con copia de dicha demanda.
La Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, reconoce en nuestro ordenamiento el mecanismo de la acumulación de parte indispensable. La referida Regla es-tablece:

16.1 Acumulación indispensable

Las personas que tuvieren un interés común sin cuya presen-cia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como de-mandante rehusare hacerlo, podrá unirse como demandada. (Énfasis suplido.)
“Este precepto procesal se inspira en dos (2) axiomas que preordenan nuestro quehacer jurídico”, a saber: “El primero es la protección constitucional que impide que persona alguna sea privada de la libertad y propiedad sin un debido proceso de ley. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1; Carrero Suárez v. Sánchez López, 103 D.P.R. 77 (1974). El segundo es la necesidad de incluir a una parte indispensable para que el decreto judicial emi-tido sea completo.” (Enfasis suplido.) Cepeda Torres v. García Ortiz, 132 D.P.R. 698, 704 (1993).
Este Foro ha definido parte indispensable como “aquella que tiene tal interés en la cuestión envuelta en la contro-versia que no puede dictarse un decreto final entre las par-tes en la acción sin lesionar y afectar radicalmente su in-terés, o sin permitir que la controversia quede en tal estado que su determinación final haya de ser inconsis-tente con la equidad y una conciencia limpia”, o como “aquella persona cuyos derechos e intereses podrían que-dar destruidos o inevitablémente afectados por una sen-tencia dictada estando esa persona ausente del litigio”. Fuentes v. Tribl. de Distrito, 73 D.P.R. 959, 981 (1952). Véase, además, Pueblo v. Henneman, 61 D.P.R. 189, 194 *549(1942). El propósito de la Regla 16.1 de Procedimiento Civil, ante, es el “proteger a las personas ausentes de los efectos perjudiciales que pudiera tener la resolución del caso sin la presencia de ellos y evitar la multiplicidad de pleitos mediante un remedio efectivo y completo”. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 412-413 (1982). Véanse, además: Cepeda Torres v. García Ortiz, ante; Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983); Granados Navedo v. Rodríguez Estrada II, 124 D.P.R. 593 (1989); J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1988, Vol. I, pág. 92.
En Hernández Agosto v. López Nieves, ante, este Tribunal efectuó un análisis histórico de la referida Regla 16.1 con el propósito de lograr una definición clara de las pala-bras y conceptos que componen la misma. Se estableció que “interés común” —según surge de la Regla 16.1, ante— “no es cualquier interés en el pleito. Tiene que ser un interés de tal orden que impida la confección de un decreto sin afectarlo”. (Enfasis suprimido.) íd., pág. 607. A su vez se dispuso que “remedio completo” significa que es el “remedio entre las personas y entidades que ya son partes en el pleito y no al obtenible entre una parte y el ausente”. (Én-fasis suprimido.) íd. Por último, se interpretó que la frase “sin cuya presencia no pueda adjudicarse la controversia” se refiere a la persona o entidad que debe hacerse parte en el pleito para no afectar su interés en el mismo, no obs-tante, ese interés afectado “tiene que ser de índole real e inmediata, al extremo de impedir la confección de un de-creto adecuado”. íd., págs. 610-611.
Este Tribunal, adicionalmente, ha resuelto que “la de-terminación de si una parte debe o no acumularse depen-derá de los hechos específicos de cada caso”. Granados Na-vedo v. Rodríguez Estrada II, ante, pág. 605. En síntesis, la jurisprudencia puertorriqueña ha adoptado una interpre-tación pragmática de la Regla 16 de Procedimiento Civil, *55032 L.P.R.A. Ap. III, para así poder “salvaguardar no sólo el interés de las partes en el litigio, sino también para vindi-car el interés público de conservar los escasos recursos ju-diciales, evitar la multiplicidad de acciones y la posibilidad de adjudicaciones incompatibles”. Granados Navedo v. Rodríguez Estrada II, ante, pág. 606. Véase Unisys v. Ramalio Brothers, 128 D.P.R. 842 (1991).
Por otro lado, no puede enfatizarse lo suficiente el hecho de que el defecto de parte indispensable no queda subsa-nado meramente demostrando que la parte indispensable, ausente del pleito, tuviera conocimiento o hubiere sido in-formada de la existencia del pleito. Si la parte es una indispensable, dicha parte tiene que ser traída al pleito por la parte demandante. La omisión de así hacerlo constituye una violación del debido proceso de ley. Granados Navedo v. Rodríguez Estrada II, ante. En cuanto a este aspecto, por último, es importante que se recuerde que el defecto de parte indispensable es uno de carácter jurisdiccional que puede ser levantado, por primera vez, a nivel apelativo. Hernández Agosto v. López Nieves, ante.
A la luz de lo anteriormente expuesto —y manteniendo presente que los partidos políticos, conforme ha resuelto este Tribunal son personas jurídicas con capacidad para demandar y ser demandados, P.S.P. v. E.L.A., 107 D.P.R. 590, 592 (1978)— somos del criterio que resulta mandato-ria e inevitable la conclusión de que los tres (3) partidos políticos aquí en controversia, esto es, el P.P.D., el P.N.P. y el P.I.P., son partes indispensables en el caso de autos, sin cuya presencia como demandados no se puede resolver el mismo. Veamos.
La demanda en el caso de autos va encaminada a decla-rar la citada Ley Núm. 22 inconstitucional porque, entre otros argumentos, le concede de forma exclusiva a los par-tidos políticos la potestad de promulgar, con cargo a fondos públicos asignados a tales efectos, sus definiciones de las fórmulas de Estadidad, Estado Libre Asociado e Indepen-*551dencia respectivamente. Los demandantes apelantes ale-gan en su demanda que los tres (3) partidos políticos no deben ser los representantes exclusivos de las tres (3) fór-mulas esbozadas en el plebiscito. Siendo ésta una de las principales contenciones de los demandantes, queda claro que los partidos políticos tienen un interés legítimo en el caso y se les tiene que incluir como parte en el pleito para que puedan salvaguardar sus derechos, ya que se está ata-cando directamente en la demanda su derecho a definir y promover la fórmula de status que defienden en el plebis-cito según se lo reconoce la Ley Núm. 22, ante.
En adición, la demanda en cuestión, entre otros reme-dios, solicita que se le ordene a los comisionados electora-les de los partidos políticos, y a los tres (3) partidos políti-cos, “que se abstengan de inmediato de efectuar cargos al fondo electoral asignado por la Ley Número 22 hasta la resolución de este litigio o de desembolsar cualquier dinero que hayan recibido por adelantado de la Comisión Estatal de Elecciones para llevar a cabo los propósitos enunciados en la Ley Núm. 22 ...”. Demanda, pág. 15. Resulta, por tanto, inevitable concluir que los tres partidos antes men-cionados son partes indispensables en este pleito ya que no se puede conceder el remedio que reclaman los demandan-tes sin la inclusión de estos como demandados. Ello así ya que se les estaría privando de su propiedad —la asignación de fondos8para sus respectivas campañas publicitarias— sin el debido procedimiento de ley.
Realmente no podemos entender cómo la mayoría de los integrantes de este Tribunal hace caso omiso de esta situación. Tal parece que, como el avestruz, entierran sus cabezas en la tierra para no tener que enfrentarse con esta clara y dura realidad jurídica. El hecho de que los Comisio-nados Electorales de estos tres (3) Partidos Políticos fueran incluidos, en la acción radicada, como demandados no sub-sana el defecto de parte indispensable antes señalado. De la misma manera que un tribunal no adquiere jurisdicción en *552un pleito sobre una corporación o una sociedad legal de gananciales mediante la inclusión como demandado, y el emplazamiento, del presidente de la corporación o de uno, o ambos, de los integrantes del matrimonio, tampoco se adquiere jurisdicción sobre un partido político en particular meramente incluyendo como demandado, y empla-zando, al comisionado electoral de dicho partido. Conforme a nuestro ordenamiento jurídico, y a la jurisprudencia de este Tribunal, el comisionado electoral es un funcionario de la Comisión Estatal de Elecciones, 16 L.P.R.A. see. 3003, que meramente representa los intereses de su partido ante dicha Comisión y es la persona que sirve de enlace entre la referida Comisión, el partido político y los electores de dicha agrupación política. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 410 (1980). Nada más y nada menos. El comisionado electoral ciertamente no es el partido político. En vista a ello, la conclusión es inescapable: el pleito del epígrafe adolece del defecto de parte indispensable.
Ahora bien, y como es de todos conocido, el remedio que ha establecido jurisprudencialmente este Tribunal, al en-frentarnos a la ausencia de parte indispensable, no es la desestimación de la acción o recurso radicado sino que la devolución del caso al tribunal de instancia con el propó-sito de que la parte indispensable, ausente del pleito de-bido a la omisión y/o negligencia de la parte demandante, sea incluida como demandada y sea debidamente empla-zada con el objetivo de que el tribunal obtenga jurisdicción sobre dicha parte. Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 816 (1983).
En vista a ello, procede entonces que nos cuestionemos: ¿resulta procedente en el presente pleito, dado los hechos particulares y específicos del mismo, el mencionado curso de acción? Contestamos la interrogante en la negativa. Vea-mos por qué.
*553HH HH 1 — I
Incuria
Los demandados, como parte de sus alegaciones, desde los comienzos de este pleito han planteado que la acción radicada por los demandantes Colón Martínez y Sánchez Vilella debe ser desestimada por haber actuado éstos con incuria en la radicación de la misma.
La defensa de incuria procede cuando la ley no establece un término prescriptivo para el ejercicio de una acción; su propósito es hacer justicia, vivificando con la equidad la prescripción establecida por la ley. Piovanetti Doumont v. Martínez, 99 D.P.R. 663 (1971). Como es sabido, el remedio de injunction que solicitan los demandantes en este caso es un remedio en equidad que le está vedado a quien haya actuado con incuria. Olmeda Nazario v. Sueiro Jiménez, 123 D.P.R. 294 (1989); Asoc. de V. Villa Caparra v. Iglesia Católica, 117 D.P.R. 346, 354 (1986). La incuria es una defensa afirmativa que implica dilación injustificada por parte del demandante, y perjuicio para la parte demandada. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 417 (1982).
La doctrina de incuria “no opera como un simple tér-mino prescriptivo en que el mero transcurso del tiempo es suficiente para impedir el ejercicio de la causa de acción. Su aplicación requiere, además del transcurso del tiempo, que se haya ocasionado un perjuicio al demandado o que se le haya puesto en desventaja por razón del tiempo transcurrido”. Hernández Agosto v. Romero Barceló, ante. Véanse, también: Pueblo v. Tribl. Superior, 81 D.P.R. 904 (1960); Alonso v. Tribl. Examinador de Médicos, 74 D.P.R. 158, 165 (1952); Jiménez v. Junta de Retiro, 61 D.P.R. 171, 180 (1942).
En Rivera v. Depto. de Servicios Sociales, 132 D.P.R. 240, 247 (1992), expresamos los criterios a ser considerados *554por el Tribunal, para determinar si una parte ha incurrido en incuria.
debe mantenerse presente que no basta el mero transcurso del tiempo para que exista incuria, sino que es necesario evaluar otras circunstancias tales como la justificación, si alguna, de la demora incurrida, el perjuicio que ésta acarrea y el efecto sobre intereses privados o públicos involucrados. J.R.T. v. A.E.E., 113 D.P.R. 564 (1982); Pueblo v. Tribl. Superior, 81 D.P.R. 904 (1960).
La discusión plebiscitaria, la cual sirvió de base a la citada Ley Núm. 22 de 1993, se originó en la campaña eleccionaria de 1992, en la cual el partido que resultó favo-recido por el voto mayoritario de los electores en los comi-cios generales celebrados en noviembre de 1992, le había ofrecido al pueblo, como parte de su programa, la realiza-ción en el año 1993 de un plebiscito en el cual el Pueblo de Puerto Rico sería consultado sobre la fórmula política de su predilección, a saber: Estadidad, Estado Libre Asociado o Independencia. En junio de 1993, la Asamblea Legislativa celebró vistas públicas para conocer el sentir del pueblo de Puerto Rico en relación al plebiscito propuesto, vistas pú-blicas a las cuales la prensa escrita, radio, y televisión de Puerto Rico le dio amplia cobertura. En relación con este punto cabe mencionar que los aquí demandantes, no obs-tante tener conocimiento de la celebración de dichas vistas públicas no demostraron ningún interés en participar en dicho procedimiento, no solicitando turno alguno para de-poner en las mismas.
Más aun, luego de aprobada y firmada la citada Ley Núm. 22, y conforme admitiera a preguntas nuestras la representación legal de los demandantes en la vista oral celebrada ante este Tribunal, transcurrieron dos (2) meses sin que los demandantes tomaran acción judicial alguna en defensa de las posiciones que hoy sustentan ante este Tribunal. Al día de hoy, y a pesar de haber tenido la opor-tunidad de así expresarlo en la mencionada vista oral, los demandantes no han aducido justificación alguna para su *555inacción durante el proceso pre-aprobación de la Ley y su demora en presentar sus alegaciones ante el foro judicial luego de aprobada la misma.
Somos del criterio que no puede haber duda alguna so-bre el hecho de que la demora, o incuria, de los demandan-tes efectivamente le causa perjuicio a los demandados. Du-rante el tiempo transcurrido entre la aprobación de la Ley y la radicación de la demanda, tanto la C.E.E. como el Es-tado han incurrido en gastos sustanciales para la celebra-ción de este plebiscito, no solamente en términos de dinero, sino también en términos del esfuerzo y el tiempo invertido por muchas personas durante ese período de tiempo. Los partidos políticos, los cuales no fueron incluidos como parte en este pleito, también han incurrido en grandes inversio-nes de tiempo, dinero y otros recursos para presentar sus definiciones al pueblo y orientarles sobre la consulta. Aten-der ahora las reclamaciones tardías de los demandantes, podría resultar en la pérdida de todo ese tiempo, dinero y esfuerzo.
También hay que considerar, de manera principal, el interés del pueblo de Puerto Rico en este asunto. A través de todo este año se ha creado en el pueblo la expectativa de que podrá ejercer, el 14 de noviembre próximo, su derecho a expresarse sobre su futuro político, lo cual no han podido hacer la gran mayoría de nuestros conciudadanos durante un cuarto de siglo. (9) A última hora los demandantes pre-tenden privar al pueblo de su derecho a expresarse en las urnas, a pesar de que pudieron, y debieron, presentar sus argumentos mucho antes. La doctrina de incuria está dise-ñada, precisamente, para evitar este tipo de daño. De per-mitirse a los demandantes presentar su caso, se estaría premiando la increíble indolencia y negligencia de los ape-lantes, en perjuicio de la gran mayoría de los *556puertorriqueños. Procede, pues, desestimar el recurso indi-cado a la luz de los graves daños que pueden ocasionarse a causa de su radicación injustificadamente tardía.(10)
HH I — I HH
JUSTICIABILIDAD
La determinación de la inconstitucionalidad de un esta-tuto por parte de este Tribunal, en el ejercicio de su facul-tad de revisión judicial, presenta una situación sumamente delicada, pues conlleva la anulación de la decisión tomada por ese pueblo a través de sus representantes legítima-mente electos —los legisladores— por la rama de gobierno que no responde periódicamente a dicho pueblo. Esta si-tuación plantea, en todo sistema constitucional que se re-puta democrático, la necesidad de estrictos criterios de au-tolimitación judicial para guiar la conducta de los tribunales en situaciones que requieren el ejercicio de su grave y delicada función de juzgar la validez constitucional de medidas legislativas. E.L.A. v. Aguayo, 80 D.P.R. 552, 595 (1958). Esos criterios han sido recogidos en el principio de justiciabilidad, del cual son de particular relevancia y aplicación a este caso dos (2) doctrinas, a saber: la de legi-timación activa y la de cuestión politica(11) En el caso de autos estos criterios de autolimitación judicial adquieren aún mayor relevancia porque el remedio solicitado por la *557parte apelante implica a su vez que este Tribunal interfiera con el ejercicio del derecho al voto de más de dos (2) millo-nes de puertorriqueños que están dispuestos y preparados a participar en el plebiscitó pautado para el próximo día 14 de noviembre de 1993.
A. Legitimación activa
Este Tribunal ha resuelto que ni siquiera en situaciones en que la controversia planteada esté revestida de un gran interés público se puede ignorar las consideraciones pru-denciales qué impone la doctrina de legitimación. E.L.A. v. Aguayo, ante; Hernández Torres v. Hernández Colón, ante. La doctrina de legitimación activa(12) requiere que el pro-movente de una acción demuestre haber sufrido un daño claro y palpable, real o inminente, no abstracto o hipotético, y que pueda a su vez ser remediado por el Tribunal. Fund. Arqueológica v. Depto. de la Vivienda, 109 D.P.R. 387, 391-392 (1980). También es preciso que el promovente de-muestre que va a ser afectado de forma particular como resultado de la alegada inconstitucionalidad y para ello no será suficiente que presente una queja generalizada (generalized grievance) compartida por igual o en una medida similar por toda la ciudadanía o por un segmento signifi-cativo de la misma. Warth v. Seldin, 422 U.S. 208, 220-222 (1975), citado en Fund. Arqueológica v. Depto. de la Vivienda, ante, a las págs. 391-392.
Los apelantes no cumplen con estos importantes requisitos. Según se desprende de sus alegaciones, los ape-lantes reclaman ser electores no afiliados con partido polí-tico alguno, a quienes la ley impugnada supuestamente les *558ha privado de su derecho constitucional al voto y les impide el acceso al proceso plebiscitario al no brindarles una opor-tunidad “razonable” para poder organizarse como partido político. Los apelantes señalan que la negación de estos derechos surge como consecuencia de que ellos no están de acuerdo con las definiciones elaboradas por los partidos po-líticos sobre las fórmulas de status que figurarán en la pa-peleta el día del plebiscito.
En cuanto a la alegada privación de su derecho al voto, el daño alegadamente sufrido por los apelantes consiste, en síntesis, en que al no estar ellos de acuerdo con las “defi-niciones” elaboradas por los partidos políticos, la Ley Núm. 22, ante, les priva del derecho a votar por la “definición” específica de la fórmula política que personalmente prefie-ren, la cual según señalan difiere de las definiciones elabo-radas por los partidos políticos. Los apelantes no alegan que existen otras fórmulas de status diferentes a las que habrá de considerar el electorado. Lo que desean es promo-ver una definición de independencia o estado libre asociado distinta a la propuesta por los partidos políticos. Esto es claramente insuficiente para constituir un daño. El plebis-cito dispuesto por la Ley Núm. 22, ante, es sobre fórmulas, no sobre definiciones. Son las tres (3) fórmulas de status establecidas en el Art. 1 de la Ley Núm. 22, ante, las que habrán de competir por el voto del pueblo en el plebiscito, no las definiciones redactadas por los partidos políticos/13) En vista de que, según han admitido los apelantes, las fór-mulas que favorecen estarán en la papeleta el día del ple-biscito, los supuestos daños constitucionales que han de sufrir son abstractos y no justifican la continuación del *559pleito.(14) Nada hay en la Ley Núm. 22, ante, que impida a los apelantes, de ellos desearlo, votar en el plebiscito del 14 de noviembre por la fórmula de status de su preferencia.
En relación al segundo de los derechos constitucionales alegadamente violados por la Ley Núm. 22, ante —el dere-cho de formar un partido político— ambos apelantes ale-gan ostentar el “poder de convocatoria” para participar en la formación de grupos de ciudadanos con el propósito de inscribir un partido por petición capaz de participar en la definición y defensa de una de las fórmulas contenidas en la Ley del Plebiscito. En virtud de ese supuesto “poder de convocatoria” que poseen, señalan que la ley impugnada no les ofreció suficiente notificación para organizar un partido político y poder así participar en el proceso plebiscitario junto a los otros partidos que estaban inscritos al momento de aprobarse la ley.
Como electores, los apelantes ciertamente tienen el de-recho constitucional de asociarse con otras personas que compartan su criterio político y formar un nuevo partido. Sin embargo, esa facultad de convocatoria es un derecho que comparten con la generalidad de la ciudadanía.. Por lo tanto, en ausencia de prueba sobre un daño particular y concreto a los apelantes, cualquier limitación que la Ley del Plebiscito pueda imponer a dicha facultad de convoca-toria constituiría un interés generalizado, no un daño con-creto que configure la legitimación activa para invocar el *560poder de revisión judicial. Sin embargo, los apelantes no han siquiera alegado haber hecho gestión alguna, antes o después de aprobada la Ley Núm. 22, ante, dirigida a or-ganizar tal partido político. De hecho, encontramos curioso que a pesar de que los apelantes son figuras públicas con larga experiencia en asuntos relacionados con la política en Puerto Rico, en más de veinte (20) años no han ejercitado su “poder de convocatoria” y no han realizado gestión al-guna para aglutinar fuerzas políticas en defensas de las fórmulas de status de su preferencia.(15) Ante tal situación nos resulta forzoso concluir que los apelantes no han su-frido daño particular alguno que les confiera legitimación activa para incoar esta acción.(16) •
Los dos (2) argumentos de los apelantes que hemos exa-minado, bajo la doctrina de legitimación activa, adolecen de una falla común. Por tratarse de un asunto que hay que discutir y resolver en el “umbral” del Tribunal, resulta erró-neo como metodología jurídica mezclar o confundir los mé-ritos de las controversias con su justiciabilidad. Eso es pre-cisamente lo que hacen los apelantes en sus argumentos al respecto. Los apelantes parten del error conceptual de con-siderar que el daño que requiere la doctrina de legitimación activa equivale a la alegada violación del derecho invocado. Expresan, que “[e]l daño ... consiste en que a virtud de las disposiciones de la ley ... ellos se ven privados absolutamente de votar .... El daño en este caso ... consiste en la privación al derecho de expresión y asociación de los demandantes apelantes”.(17)
Su argumento resulta circularmente erróneo. Podemos resumirlo de la siguiente forma:
*561Para que el tribunal pueda resolver si a la parte demandante se le han violado sus derechos constitucionales, es necesario decidir si ésta tiene legitimación activa, es decir, si sufre un daño concreto. Y la parte demandante dice sufrir un daño con-creto porque se le han violado sus derechos constitucionales.
Como podemos notar, la argumentación sobre legitima-ción se convierte, entonces, en una discusión de los méritos de las controversias constitucionales. Eso es precisamente lo que este Tribunal no puede entrar a dilucidar hasta tanto se demuestre que los demandantes han sufrido un daño concreto independiente para poder tener legitimación.
Por último, y en su vano intento por reclamar legitima-ción activa, los apelantes alegan que la Ley del Plebiscito viola la Declaración de Derechos y Prerrogativas de los Electores contenida en el Art. 2.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3051. Apoyan su contención en que el mencionado Art. 2.001 de dicha ley confiere legi-timación activa a “los electores” para promover cuales-quiera acciones legales al amparo de esa Declaración de Derechos. Este artículo resulta inaplicable a la situación presente.
Naturalmente, en vista de que la doctrina de legitima-ción tiene como propósito evitar conflictos innecesarios en-tre la Rama Judicial y. las ramas políticas del Gobierno, resulta innecesaria la aplicación de la misma en aquellos casos en que existe una autorización legislativa para la adjudicación de controversias en torno a la constituciona-lidad de cierto estatuto. En tales situaciones podríamos de-cir que, al haber una autorización legislativa para el ejer-cicio de la revisión judicial, no existe posibilidad de conflicto alguno entre las distintas ramas de gobierno, ni riesgo de que el ejercicio por parte de este Tribunal del poder de revisión judicial atente contra el fundamental principio de separación de poderes constitucionales. Sin embargo, no es cierto que exista tal autorización legislativa en la Ley Electoral vigente. De su faz, el Art. 2.001 de dicha *562ley, ante, únicamente reconoce legitimación para incoar li-tigios por violaciones a los preceptos y derechos estatuta-rios establecidos en el propio Art. 2.001. El referido artí-culo de ley guarda el más absoluto silencio en cuanto a autorizar acciones legales fundamentadas en la Constitución. No puede este Tribunal inferir una autoriza-ción estatutaria para reclamar la inconstitucionalidad de una ley a menos que ésta conste expresamente en el estatuto. Hacer lo contrario sería echar por la borda nues-tra jurisprudencia en materia de separación de poderes y justiciabilidad.
Al no existir autorización legislativa para la dilucida-ción por los tribunales de la controversia constitucional planteada en el presente recurso, resulta inescapablemente necesario que apliquemos en todo su rigor la doctrina de legitimación activa, incluyendo su componente relativo a las consideraciones prudenciales que requieren la demos-tración de un daño concreto, particular, no generalizado, sufrido por la parte promovente.
La conclusión a que ha llegado este Tribunal al recono-cer a los apelantes legitimación activa bajo las disposicio-nes de la Ley Electoral de Puerto Rico, no solo resulta enteramente errónea, sino que ha sido sustentada sobre un argumento totalmente engañoso. La opinión Per Curiam emitida por este Foro el pasado día 4 de noviembre señala que el Art. 2.001 de la Ley Electoral, ante, “le concede la capacidad para promover toda acción legal para salvaguar-dar su derecho al voto universal, igual, directo y secreto”. Sánchez y Colón v. E.L.A. I, ante, pág. 446. Aunque la Opi-nión del Tribunal no señala a quién se “le concede capaci-dad”, lo cierto es que la Declaración de Derechos y Prerro-gativas de los Electores contenida en el citado Art. 2.001 de la referida Ley Electoral concede “a los electores la capaci-dad para iniciar o promover cualesquiera acciones legales al amparo de esta Declaración de Derechos y Prerrogativas de los Electores ...” 16 L.P.R.A. see. 3051.
*563Sin embargo, por medio de un translúcido juego de pa-labras, la mayoría de este Tribunal ha pretendido dar la impresión de que el referido artículo de la Ley Electoral concede autorización legislativa para que el foro judicial obvie las consideraciones prudenciales que es indispensable aplicar al adjudicar controversias constitucionales. En síntesis, la Mayoría ha tratado de representar que como uno de los derechos garantizados en la referida Ley Electoral de Puerto Rico es el derecho al voto, y ese derecho, es a su vez, “un derecho de estirpe constitucional”, de alguna forma misteriosa y no explicada en ninguna parte del esta-tuto o de la Opinión mayoritaria, la Asamblea Legislativa ha querido, por medio de la citada sección de la Ley Electoral, conferir legitimación activa para invocar el derecho constitucional al voto e impugnar procesos que surgen y tienen lugar por virtud de otros estatutos. No podemos re-frendar tan errada y libertina interpretación estatutaria.
Por el contrario, si la reclamación de los apelantes fuera una estatutaria, al amparo del citado Art. 2.001, la misma quedaría derrotada por la propia Ley del Plebiscito, ello en vista de que ante el alegado conflicto entre la ley general (Ley Electoral de Puerto Rico) y la ley especial (Ley del Plebiscito), prevalece la última. Córdova & Simonpietri v. Crown American, 112 D.P.R. 797 (1982); Sierra v. Tribl. Superior, 75 D.P.R. 841 (1954); París v. Canety, 73 D.P.R. 403 (1952). La propia Ley Núm. 22 señala en su Art. 6 (1993 Leyes de Puerto 104-105) que para efectos del ple-biscito del próximo 14 de noviembre, la Ley Electoral es supletoria y sólo aplican las disposiciones de ella que no sean incompatibles con lo provisto en la Ley del Plebiscito. En resumen, los apelantes necesitan “algo más” que la Ley Electorál de Puerto Rico para tener legitimación activa para incoar este pleito.(18)
*564B. Cuestión política
La parte demandante en el recurso ante nuestra consi-deración pretende que este Tribunal se inmiscuya en la ardua tarea de regular la participación ciudadana en un proceso político, determinación que a todas luces constituye una intromisión judicial indebida en el proceso electoral puertorriqueño. Ante esta realidad, estamos claramente ante una cuestión política no susceptible de determinación judicial porque su resolución corresponde propiamente al proceso político que se produce en las otras ramas del Go-bierno —ejecutivo y legislativo— y no al poder judicial. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Baker v. Carr, 369 U.S. 186 (1962); Powell v. McCormack, 395 U.S. 486 (1969).
Los criterios judiciales, los cuales todos están presentes en esta controversia, para determinar lo que constituye una cuestión política son:
1. La Constitución delega expresamente el asunto en con-troversia a otra rama del gobierno;
2. No existen criterios o normas judiciales apropiadas para resolver la controversia;
3. Resulta imposible decidir sin hacer una determinación inicial de política pública que no le corresponde a los tribuna-les;
4. Resulta imposible tomar una decisión sin expresar una falta de respeto hacia otra rama de gobierno;
5. Hay una necesidad poco usual de adherirse sin cuestio-nar a una decisión política tomada previamente;
6. Hay el potencial de confusión proveniente de pronuncia-mientos múltiples de varios departamentos del gobierno sobre un punto.(19)
*565De un estudio de las controversias planteadas ante nuestra consideración surge que la naturaleza de la misma gira en torno a la inconformidad con las “definiciones” de los conceptos políticos que concurren a la consulta plebis-citaria del 14 de noviembre de 1993. Existe un deseo por la parte demandante de que en la papeleta a presentarse al electorado en dicha consulta esté definida, desde su óptica particular, la fórmula política que ellos profesan; cuestio-nan además, la decisión o sabiduría legislativa de seleccio-nar las fórmulas políticas que concurrirán a la consulta y la delegación hecha a los partidos políticos que existen en Puerto Rico de expresarle al pueblo el contenido de las mismas.
Primeramente debemos dejar claro que nos enfrenta-mos a una controversia que envuelve un proceso evidente-mente político como lo es un referéndum, consulta o plebiscito. La Asamblea Legislativa de Puerto Rico es la encargada de crear y dar forma al mecanismo mediante el cual el Pueblo expresará su preferencia sobre el status po-lítico; su poder se deriva de la Constitución de Puerto Rico para legislar en asuntos electorales. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248 (1980). En P.S.P. v. E.L.A., 107 D.P.R. 590 (1978), expresamos que la Legislatura tiene la facultad de establecer plebiscitos no discriminatorios para examinar el sentir del pueblo. Mediante la aprobación de la Ley Núm. 22 de 1993, ante, la Asamblea Legislativa, en ejercicio de dicho poder, decidió auscultar la preferencia del pueblo entre las tres (3) fórmulas de status tradiciona-les en Puerto Rico.(20) La corrección o deseabilidad de so-*566meter al electorado a dicho proceso no debe estar sujeta a revisión judicial, ya que es una prerrogativa legislativa y no le corresponde a este Tribunal examinar la sabiduría de una ley. C. Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654 (1982).
La determinación de la Asamblea Legislativa de darle participación a los partidos políticos en el proceso electoral no es una ajena a nuestro sistema político. Véanse: Fuster v. Busó, 102 D.P.R. 327 (1974); García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976); P.P.D. v. Gobernador, 111 D.P.R. 8 (1981); Rodríguez v. Popular Democratic Party, 457 U.S. 1 (1982). A esos efectos, en P.R.P. v. E.L.A., 115 D.P.R. 631, 638 (1984), expresamos:
En nuestra democracia los partidos políticos son indispensables para su funcionamiento. Están investidos de poderes cuasi gubernamentales. Constituyen el vehículo de expresión colec-tiva ciudadana para canalizar pacíficamente las distintas ten-dencias políticas e intereses de los varios sectores de opinión del país. Como tales, formulan programas de administración y promueven candidatos a puestos políticos. El subsidio a través del fondo electoral para financiar sus actividades es un ejemplo vivo de esa característica pública. Véase P.S.P. v. E.L.A., 107 D.P.R. 590, 610 (1978).
Es importante en este punto aclarar que las definiciones elaboradas por los partidos políticos de sus respectivas fór-mulas no están comprendidas y no son parte de la Ley de Plebiscito de 1993, ante; las mismas constituyen una expli-cación partidista de las fórmulas de status y no una defini-ción legislativa de las mismas.
Independientemente de quien defina o explique las fór-mulas concursantes en el plebiscito, no es función de este Tribunal redactar o pasar juicio sobre la corrección o con-tenido de las mismas. No vemos cómo este Tribunal pueda *567pasar juicio sobre qué definición se le puede dar a la fór-mula Estadista, Estadolibrista o Independentista, ya que esto le corresponde a los poderes políticos del gobierno y en última instancia al pueblo de Puerto Rico. No existen cri-terios judiciales para determinar lo que debe contener una papeleta electoral. No debemos dar cabida a un recurso basado en diferencias de criterio sobre el significado de cada fórmula política de status; dicha discusión no puede ser trasladada de las Ramas Legislativas y Ejecutivas a la Rama Judicial.
En adición, cabe señalar que este Tribunal no puede de-cidir este recurso sin hacer una determinación de política pública; la decisión de cuántas fórmulas van a estar conte-nidas en la papeleta, de si las definiciones dadas por los partidos van a ser incluidas en la papeleta y el alcance de la participación de otras entidades, son cuestiones reserva-das a las otras ramas de gobierno; las mismas están en mejor posición para tomar esa decisión. Como correcta-mente expresara el entonces Juez Presidente de este Tribunal, Hon. Luis Negrón Fernández, en el voto particular que emitiera en P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338, 339 (1970): “no se debe trasladar al foro judicial el debate en torno al status político de Puerto Rico”. Véase, además, Voto particular del Juez Asociado Señor Santana Becerra, pág. 351.
Nuestra función debe limitarse a examinar si la ley es neutral —no discriminatoria— en relación con las tres fór-mulas de status. Claramente la citada Ley 22 es una neutral; ésta le brinda al electorado la oportunidad de votar por su fórmula predilecta de status, y permite la participa-ción, en igualdad de términos, de todos los electores cuali-ficados en el proceso electoral.
Por último, no debemos pasar por alto el potencial de confusión que causaría esta Curia al “enmendar judicial-mente” el proyecto de ley que viabiliza el Plebiscito del 14 de noviembre de 1993. El cambiar las “reglas de juego” en *568la última etapa de un proceso electoral es fuente de una gran confusión; a esos efectos en P.S.P., P.P.D., P.I.P. v. Romero Barceló, ante, pág. 263, expresamos:
Como cuestión de rigor debe quedar clara constancia, en adi-ción a todo lo anteriormente expuesto, de que la impugnación constitucional ha llegado ante nosotros a tan corto plazo de la fecha fijada para las próximas elecciones, que tanto la campaña política como los procesos preparatorios electorales se encuen-tran ya sumamente adelantados. La intervención judicial en el curso normal de acontecimientos de tanta trascendencia y pro-funda significación social, a juicio nuestro, no puede ser obte-nida a fecha tan cercana a su culminación, sino solo como ur-gente y extraordinario remedio ante una clara y opresiva violación constitucional. En el presente caso no se ha demos-trado que sea esa la situación.
Reconocemos que los apelantes iniciaron y tramitaron sus causas con la mayor premura que le permitieron las circunstancias. Lo cierto es, sin embargo, que la controversia por ellos planteada resulta, en estos momentos, de inmanejable solución judicial. Girando toda ella en torno a una legislación —por sus propios términos— de limitada aplicación, legislación aprobada, además, con carácter de urgencia para hacer frente a una grave situación con ella argüiblemente remediada, no ad-vertimos razón alguna que justifique detener a estas alturas el proceso eleccionario, advertidas las profundas consecuencias que tanto en el plano constitucional como en el social inevitable-mente arrastraría tal actuación. (Enfasis suplido y escolio omitido.)
Somos del criterio que este Tribunal no debe, basándose en un pleito que a todas luces resulta frívolo y tardío, in-terferir con la expresión del pueblo emitida mediante el sufragio universal ordenando a la Comisión Estatal de Elecciones interpretar la papeletas en blanco como un voto de protesta contra las fórmulas tradicionales de status. ¿Que criterio judicial —o psíquico— sigue esta Curia para forzar una interpretación o significado específico a la expre-sión del pueblo ?
*569IV
Méritos de la reclamación
Las reclamaciones de los apelantes bajo los derechos a la libertad de expresión y asociación, y a la igual protección de las leyes tienen una misma fuente: el derecho al voto.(21) El derecho al voto es, sin duda alguna, uno de los derechos más fundamentales en nuestro ordenamiento constitucional. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981); Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980); Illinois Elections Bd. v. Socialist Workers Party, 440 U.S. 173 (1979). Nuestra Constitución, en su Art. II, Sec. 2, L.P.R.A., Tomo 1, ed.1982, pág. 261, dispone que “[l]as leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral”. Sin embargo, ni el derecho al voto ni el derecho a asociarse para propósitos políticos son derechos absolutos. Munro v. Socialist Workers Party, 479 U.S. 189, 193 (1986). En efecto, la Asam-blea Legislativa deriva de la Constitución un amplio mar-gen de autoridad para legislar en asuntos de materia electoral. P.S.P., P.P.D., P.I.P. v. Romero Barceló, ante, a la pág. 256 (1980); P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 744 esc. 2 (1976).
Toda ley electoral invariablemente impone sobre los electores algún tipo de restricción. Es inevitable que las disposiciones de un estatuto electoral afecten, en alguna medida, los derechos individuales de voto y de asociación de los electores. Anderson v. Celebrezze, 460 U.S. 780, 788 (1983). Por lo tanto, resultaría poco práctico pretender so-*570meter cada reglamentación del derecho al voto a un escru-tinio judicial estricto o requerir que el estatuto sea lo me-nos oneroso posible para adelantar un interés estatal apremiante. Burdick v. Takushi, 504 U.S. 428 (1992). Ha-cer tal cosa sólo lograría que los estados se vean impedidos de sostener y operar eventos electorales que sean justos y eficientes. íd. Es precisamente por eso, que el Tribunal Supremo de los Estados Unidos ha resuelto que la creación de barreras estatutarias que limiten el número de candidatu-ras de entre las cuales los electores puedan escoger, no impone o compele la aplicación de un escrutinio estricto. Bullock v. Carter, 405 U.S. 134, 143 (1972).(22) A la misma conclusión ha llegado este Tribunal en P.P.D. v. Planadeball Poggy, 121 D.P.R. 570, 574 (1988), y en P.S.P., P.P.D., P.I.P. v. Romero Barceló, ante.(23) Más recientemente, el Tribunal Supremo de los Estados Unidos descartó abierta-mente la suposición de que una ley que impone cualquier restricción sobre el derecho al voto debe estar sujeta a es-crutinio estricto. Burdick v. Takushi, ante.(24) Indicó que en tales casos, los tribunales deben realizar un balance de intereses entre el alcance del daño alegado a los derechos de los demandantes y los intereses establecidos por el Es-tado, teniendo en consideración hasta qué punto estos in-tereses hacen necesario afectar los derechos de los deman-dantes:
*571Under this standard, the rigorousness of our inquiry into the propriety of a state- election law depends upon the extent to which a challenged regulation burdens First and Fourteenth Amendment rights. Thus, as we have recognized when those rights are subjected to “severe” restrictions, the regulation must be “narrowly drawn to advance a state interest of compelling importance.” ... But when a state election law provision imposes only “reasonable, non discriminatory restrictions” upon the First and Fourteenth Amendment rights of voters, “the State’s important regulatory interests are generally sufficient to justify” the restrictions. (Énfasis suplido y cita omitida.) Bur-dick v. Takushi, ante, pág. 433.
Conforme a estas expresiones, resulta necesario exami-nar cuál es precisamente la alegación de los apelantes para luego determinar si las restricciones sobre el derecho al voto son severas o razonables, y si las mismas están justificadas. Como ya hemos señalado, la alegada restric-ción del derecho al voto de los apelantes consiste en que las “definiciones” de Estado Libre Asociado e Independencia, redactadas por los partidos políticos que históricamente han defendido dichas fórmulas de status, no concuerdan con las que ellos profesan. Tal alegada restricción no es una restricción “severa” al derecho al voto de los apelantes. En primer lugar, la Ley del Plebiscito no les impide votar por su fórmula preferida de status. En efecto, así lo han admitido los apelantes en la demanda juramentada, al in-dicar que uno favorece la independencia y otro el Estado Libre Asociado. En otras palabras, los apelantes no defien-den una cuarta fórmula de status, sino dos (2) de las tres (3) fórmulas incluidas en la consulta. La Ley del Plebiscito no contiene disposición alguna que les impida votar por la fórmula de su preferencia, y luego intervenir en el proceso de análisis y discusión o procedimientos posteriores dirigi-dos a hacer valer el deseo del pueblo de Puerto Rico en cuanto al status político.
Otro factor que abona a la aseveración de que la Ley en cuestión no contiene intromisiones severas con los dere-chos de los apelantes, es el hecho de que la Ley Núm. 22 de *5721993, ante, no produce ninguna consecuencia juridical25) Llegamos a esta conclusión luego de un análisis de la misma en el cual nos percatamos que el único efecto que produce la Ley es que el Gobernador de Puerto Rico viene obligado a certificar los resultados del plebiscito al Presi-dente y al Congreso de los Estados Unidos, y a la Asamblea Legislativa de Puerto Rico. Art. 27 de la Ley Núm. 22, ante, Leyes de Puerto Rico 112. De esto surge el derecho de todos los partidos y de todos los electores no afiliados —tanto los que represente la fórmula ganadora como los restantes — de ejercer su “derecho al cabildeo” con las ra-mas políticas del gobierno de Estados Unidos y Puerto Rico. Tan es así, que uno de los apelantes admitió, a pre-guntas del Juez suscribiente —a través de su representa-ción legal, Leda. Celina Romani, en la vista oral celebrada el día 3 de noviembre— que reconocía que los apelantes tenían el derecho al cabildeo antes, durante y después del plebiscito. Teniendo este derecho a cabildear no se puede aseverar —independientemente del resultado del Plebisci-to— que la infracción a los derechos fundamentales de los apelantes sea una severa, por lo tanto, procede que apli-quemos el escrutinio racional a la situación que plantea el caso de autos.
Por otro lado, existen razones legítimas y apremiantes para que el Estado haya establecido, en la forma en que lo *573hizo, el procedimiento o mecanismo para el Plebiscito. El Estado tiene un interés legítimo de conocer la preferencia del Pueblo sobre las tres (3) fórmulas tradicionales de status. El propósito primordial de la legislación es obtener una expresión electoral del Pueblo de Puerto Rico, para dar inicio al proceso de definición del futuro político de nuestro país. Este es, sin duda alguna, un asunto de fundamental importancia en la vida del país. Las Ramas Ejecutiva y Legislativa han determinado como cuestión de política pú-blica, que este asunto es uno de primordial importancia y que debe comenzar a resolverse de inmediato. Tal determi-nación de política pública por parte de las ramas políticas del gobierno está fuera de nuestro alcance al hacer ejercicio del poder de revisión judicial. Además, los partidos políti-cos en Puerto Rico están en efecto fundamentados sobre las fórmulas de status político que cada uno favorece. Es por eso, que con el propósito de orientar y entusiasmar al pueblo a participar en el plebiscito, se determinó que los par-tidos políticos que históricamente han defendido cada al-ternativa son los más capacitados para proponer al pueblo definiciones de cada fórmula.(26)
Sin embargo, las definiciones no aparecen en la Ley del Plebiscito, ni en la papeleta en que el pueblo habrá de votar. Lo primero garantiza que las fórmulas no serán afec-tadas por una mayoría legislativa que responda a un par-tido que defiende una fórmula particular. Si la Asamblea *574Legislativa hubiera definido las fórmulas se podría haber cometido una grave injusticia al someter las fórmulas de Estado Libre Asociado e Independencia al arbitrio parti-dista irrestricto y a Id conveniencia de la mayoría parlamentaria. Lo segundo asegura que aquellas personas con concepciones diferentes de la fórmula que prefieran, puedan votar por ella sin atarse a la definición propuesta por los partidos políticos. En adición, el Estado señala ante nosotros consideraciones prácticas que ameritan la decisión de no colocar definiciones en la papeleta. Cada fórmula puede tener variantes en su definición final. Si se vota por definiciones, habría que dar espacio a una amplia gama de propuestas que diluirían el voto, lo cual haría casi imposi-ble determinar qué fórmula favorece el pueblo, impidiendo así la consecución del propósito perseguido por la Ley del Plebiscito: determinar la preferencia del pueblo entre las tres fórmulas de status tradicionales, independientemente de las numerosas variaciones o mutaciones que la defini-ción de cada una pueda presentar.
En conclusión, la Ley del Plebiscito satisface el criterio de Burdick v. Takushi, ante, pues las restricciones que pueda imponer al derecho al voto de los demandantes son eminentemente razonables, y por tanto los fundamentos en apoyo de las mismas son suficientes para sostener su validez constitucional a base del escrutinio racional. Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975).
V
“Corrección y Procedencia” del remedio concedido por el Tribunal
Lo importante en una consulta de esta índole es que el voto emitido sea significativo para el Estado, y que el elector pueda expresarse claramente sobre lo que se le consulta y no sobre lo que él quisiera que se le consultara. En núes-*575tra jurisdicción se ha reconocido la existencia de un “inte-rés específico — cognocible y de alta jerarquía en el desa-rrollo maduro de nuestra democracia— de inyectarle certeza y confianza en la fase de adjudicación al voto, evi-tando que se generen controversias en tomo a cuál fue la verdadera intensión de un elector”. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 428-429 (1980). Véase, además, P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980).
De ser la Ley Núm. 22 inconstitucional, posición que rechazamos, el “remedio” concedido por la mayoría de este Tribunal en la opinión Per Curiam del 4 de noviembre de 1993, no cura ni subsana el daño alegado por los aquí demandantes-apelantes. El “remedio” que se les otorga no fue el que ellos solicitaron en su demanda, a saber, un injunction permanente para evitar la celebración del plebiscito. De hecho, los demandantes han solicitado recon-sideración de la decisión mayoritaria emitida.
Por otra parte, somos del criterio que el “remedio” en cuestión —votar en blanco como signo de protesta a las tres (3) definiciones de status sometidas por los tres (3) partidos políticos— puede dar lugar a la comisión de fraude en la votación a celebrarse el 14 de noviembre. Ello en vista de que puede resultar imposible para la Comisión Estatal de Elecciones evitar que las papeletas depositadas en blanco sean “marcadas” por funcionarios electorales inescrupulosos. Esta preocupación no es nuestra; la misma ha sido planteada formalmente ante este Tribunal tanto por el codemandante Sánchez Vilella como por la F.U.P.I. en las mociones de reconsideración que ambos han radicado.
A su vez, la adjudicación de la papeleta en blanco como un voto de protesta afecta seriamente y diluye el efecto y consecuencia de los votos que se emitan a favor de cuales-quiera de las tres (3) fórmulas de status que históricamente se han reconocido en Puerto Rico ya que, en vista de que se tienen que contabilizar las mismas, el por ciento de los vo-*576tos emitidos que será adjudicado en relación con las tres (3) fórmulas de status se verá reducido. En adición, la alterna-tiva de emitir una papeleta en blanco en el plebiscito habrá de producir un renglón de votantes sobre los cuales el Es-tado no tendrá forma de conocer sus preferencias entre las fórmulas de status tradicionales. Esto derrota el propósito que persigue el estatuto, pues será imposible interpretar el significado de una papeleta depositada en blanco.
Por último, el “remedio” concedido, el cual asigna deter-minado significado a las papeletas así depositadas, consti-tuye, a su vez, una interferencia sustancial por parte de este Foro con los derechos que la Ley Electoral de Puerto Rico confiere a todo elector. Bajo la Ley Electoral de Puerto Rico, todo elector tiene el derecho de entregar su papeleta en blanco si así lo desea, y de hacerlo por las razones que mejor entienda. Este derecho estatutario que surge de la Ley Electoral de Puerto Rico y que de manera supletoria aplicá a todo elector en el proceso plebiscitario, está siendo coartado por la actuación de esta Curia al imponer deter-minado significado a las papeletas depositadas en blanco y al ordenar que las mismas sean contadas e interpretadas a tono con éste. Esta actuación del Tribunal constituye una enmienda judicial a lo dispuesto por nuestros estatutos electorales, realizada la misma sin siquiera haber determi-nado el Tribunal la inconstitucionalidad del estatuto aquí impugnado. (27)
*577“Cosas extrañas, veredes”, dijo algún filósofo en tono jocoso. Ojalá que en los próximos quinientos años, que aca-bamos de comenzar, las próximas generaciones no sean tes-tigos de actuaciones judiciales similares.

(1) En la demanda de interdicto preliminar y permanente alegan que los Arts. 1, 9 y 18 de la Ley del Plebiscito de 1993, Leyes de Puerto Rico 103, 106-107 y 110 (en adelante Ley del Plebiscito), son inconstitucionales por violar sus derechos funda-mentales al voto; a crear y desarrollar nuevos partidos políticos; a la igual protección *544de las leyes; a la libertad de asociación; a los establecidos por la Declaración de Derechos y Prerrogativas de los Electores de la Ley Electoral vigente; y por violar el Art. II, Sec. 19 (reserva de derechos del Pueblo de Puerto Rico a participar en pro-cesos electorales dirigidos a alterar las relaciones políticas con los Estados Unidos) y el Art. VI, Sec. 9 (uso de fondos públicos para fines públicos) de la Constitución de Puerto Rico, L.P.R.A., Tomo 1.


(2) En dicha vista, cada parte argumentó sus planteamientos de derecho. Sin embargo, la parte demandante-apelante señala en su escrito de apelación ante este Tribunal, que dicha vista no fue señalada con el propósito de que las partes argu-mentaran sus-respectivas posiciones de derecho, sino que fue durante la misma que, “sin haberse discutido las cuestiones de hecho que pudieran estar en controversia, el tribunal dispuso que cada parte argumentara sus planteamientos de derecho”. Los demandantes-apelantes también señalan que, a pesar de la inquietud que al respecto manifestara al tribunal uno de sus abogados, en ningún momento durante la vista del 21 de septiembre se discutieron las cuestiones de hecho, sino que el tribunal manifestó que luego de leer los alegatos de las partes tomaría la determinación sobre la necesidad de recibir prueba en el caso.
Por su parte, la codemandada Comisión Estatal de Elecciones (C.E.E.) y su Presidente el Honorable Juan R. Melecio señalan en su Moción de Desestimación radicada ante este Tribunal, que la vista del 21 de septiembre fue celebrada en corte abierta, y que al concluir la exposición de las partes el caso quedó sometido por los demandantes sin prueba alguna, y que dicha parte demandante no solicitó, en nin-gún momento posterior, la celebración de vista evidenciaría para presentar prueba que pudiese sustentar sus alegaciones. Por lo tanto, la C.E.E. y su Señor Presidente alegan que no debe el Tribunal Supremo tomar como ciertos todos los hechos alega-dos en la demanda.


(3) Ninguno de los dos (2) compareció a la vista efectuada el día siguiente (21 de septiembre); sin embargo, sí presentaron memorandos de derecho en apoyo de sus respectivas posiciones.


(4) En su escrito de apelación, la parte interventora Federación de Universita-rios Pro Independencia (F.U.P.I.), alega que durante la vista del 21 de septiembre, su representante legal argumentó al igual que las demás partes, y que el 27 de septiem-bre radicó Solicitud de Sentencia Sumaria y Memorando de Derecho juramentado y acompañado de prueba documental. Alega también que ninguna de las partes en el *545pleito refutó sus planteamientos o presentó declaración jurada en su contra ni cues-tionó su derecho a intervenir.


(5) En dicha sentencia, el tribunal también declaró sin lugar todas las solicitu-des de comparecencia en calidad de amigo de la corte, así como las dos (2) solicitudes de intervención radicadas en el pleito. En síntesis, en cuanto a la solicitud de la F.U.P.I., el Tribunal Superior resolvió que la peticionaria estaba reclamando exacta-mente lo mismo que los demandantes y que por lo tanto, de ser correctos sus plan-teamientos, sus derechos no quedarían desprotegidos ni afectados, razón por la que, “en aras de evitar complicaciones y dilaciones en este pleito”, denegó su petición de intervención.


(6) Según señala la sentencia del Tribunal Superior, algunos de los demandados presentaron una certificación emitida por el Secretario de la C.E.E. el 20 de septiem-bre del corriente, que demuestra que los demandantes no han realizado ninguna de estas gestiones, razón por la cual la reclamación que hacen es una abstracta y con-ceder legitimación activa para levantarla sería una actuación contraria a la norma establecida en Fund. Arqueológica v. Depto. de la Vivienda, 109 D.P.R. 387 (1980).


(7) Ello en vista de que ambos demandantes han organizado una agrupación denominada Coordinadora por la Cuarta Opción, la cual según se desprende de la Sentencia del Tribunal Superior, “dirigen y en la que inequívocamente han empe-ñado sus esfuerzos en convencer al pueblo puertorriqueño de que se abstenga de participar en el plebiscito de marras”.


(8) Los demandantes Sánchez Vilella y Colón Martínez señalan que erró el Tribunal Superior:
al desestimar la acción instada por los demandantes-apelantes por falta de legitimación activa sin tomar en consideración que estos han sufrido un daño claro y palpable al amparo de la Constitución de los Estados Unidos y del Estado Libre Asociado de Puerto Rico.
“... al desestimar la demanda sin tomar como ciertos los hechos alegados por la parte demandante como procede conforme a las Reglas de Procedimiento Civil vigen-tes, violando además el debido proceso de ley.
“... al omitir totalmente resolver los reclamos de los demandantes-apelantes de violación a sus derechos constitucionales incluyendo su derecho al voto, a la libre asociación, a la libre expresión validando de paso la Ley del Plebiscito en violación de tales derechos.
“... al validar la Ley de Plebiscito, a pesar de que la misma viola la reserva de poderes de la Constitución del Estado Libre Asociado de Puerto Rico y la limitación del uso de fondos públicos para fines públicos.” Escrito y alegato de apelación, pág. 8.
Por su parte, la F.U.P.I. le imputa al foro de instancia haber errado:
“...al resolver que los planteamientos de derecho, los daños sufridos y la capa-cidad para litigar de la interventora eran idénticos a los de los demandantes y al negarse a resolver un planteamiento por ser enrevesado, difícil y complejo.
“...al no resolver que la legislación impugnada es inconstitucional de su [fjaz por discriminar contra la Federación y sus miembros electores no adscritos a los partidos políticos principales al crearse una clasificación sospechosa en abierto discrimen y perjuicio contra votantes hábiles y dispuestos para formar agrupaciones nacionales y locales por petición.
“...al no resolver que la .[ljegislación [pjlebiscitaria impugnada es [ijnconstitucional al [ijnfringir claramente la Sección 6 del Artículo IX de la Consti-tución del Estado Libre Asociado de Puerto Rico.
“...al no resolver que la legislación plebiscitaria impugnada infringe los derechos a la libertad de expresión de la interventora apelante y sus integrantes.
“...al no resolver que el evento eleccionario pautado para el 14 de noviembre constituye además una interferencia de las Ramas Legislativa y Ejecutiva con la [rjeserva de [djerechos garantizada en la Constitución del [Ejstado Libre Asociado, Sección 19 del Artículo II de la Carta de Derechos al producir efectos sustanciales en asuntos del status político.
“...al no resolver que la [ljegislación [ijmpugnada es [ijnconstitucional por in-fringir el [djerecho de la [ijnterventora como [ojrganización y sus [mjiembros a [pjedir la [rjeparación de agravios al Gobierno.
*547“...al concluir que la interventora no tenía derecho a intervenir.” (Énfasis en el original.) Escrito de apelación, págs. 8-9.


(9) Si consideramos el hecho de que, en el Plebiscito celebrado en el año 1967, los menores de veintiún (21) años de edad no pudieron votar, tenemos que los ciudada-nos puertorriqueños actualmente menores de cuarenta y ocho (48) años nunca han podido expresarse respecto al destino político de Puerto Rico.


(10) La conclusión a que llega el Juez Asociado Señor Negrón García en su opinión disidente y concurrente, a los efectos de que la causa de acción de los deman-dantes no quedó debidamente configurada hasta la publicación de la proclama anun-ciando la celebración del plebiscito, nos parece insostenible. En primer lugar, tanto la demanda como el recurso de apelación radicado ante esta Curia impugnan la validez constitucional de la Ley del Plebiscito, no de su promulgación. En segundo lugar, es norma harto reiterada que en nuestra jurisdicción se presume el conocimiento de la ley. En tercer lugar, ambos demandantes son personas de experiencia e interés en los desarrollos políticos de nuestro pueblo y en nuestra vida pública en general, por lo que resulta difícil creer que necesitaran de la referida proclama para conocer de la celebración del plebiscito o del contenido de la ley.


(11) Por tratarse de asuntos que es preciso discutir en el umbral del tribunal, resulta erróneo e improcedente mezclar o confundir los méritos de las controversias con su justiciabilidad.


(12) Los requisitos generales para la legitimación activa son los siguientes: (1) que el promovente de la causa de acción haya sufrido un claro y palpable daño; (2) que dicho daño sea real, inmediato y preciso, y el mismo no sea hipotético o abs-tracto; (3) que la causa de acción surge al amparo de la Constitución o de una ley, y (4) que exista una conexión entre el daño y la causa de acción ejercitada. Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982).


(13) El rol de los partidos en este proceso plebiscitario es eminentemente uno educativo. Como portavoces históricos de las fórmulas de status, la Asamblea Legis-lativa delegó en los partidos la oportunidad de definirlas, de manera que el debate público previo a la celebración del plebiscito se orientara hacia las fórmulas y no hacia otros asuntos. Además, resulta indudable que la participación activa de los partidos durante el debate público previo al plebiscito adelanta sustancialmente el propósito del Estado en que el electorado participe en la consulta.


(14) Aun si asumiéramos, para propósitos de análisis, que la Ley Núm. 22, ante, priva a los demandantes de su derecho al voto en el plebiscito, ¿cuál, si alguno, sería el daño real que tal violación de su derecho constitucional les ocasionaría a ellos? Los apelantes no lo han podido explicar a nuestra satisfacción. Contrario a lo que ocu-rriría en una elección general —en la que se eligen las personas que han de ocupar cargos públicos y administrar el gobierno por los próximos cuatro (4) años, en cuyo caso la violación del derecho al voto produciría como daño real y concreto el que la persona que ha sido privada de ese derecho constitucional tendrá que vivir por cua-tro (4) años sometida a un gobierno administrado por un grupo de personas en cuya elqcción no participó— el hecho de no participar en el plebiscito propuesto no produce consecuencia jurídica alguna, porque el propio plebiscito no la produce. Ello es así, en vista de que el evento electoral pautado para el 14 de noviembre es uno de natura-leza puramente consultiva y es, por lo tanto, jurídicamente distinguible del proceso eleccionario general.


(15) Sin embargo, los apelantes han organizado una agrupación con el propósito de fomentar activamente la abstención electoral en el plebiscito del 14 de noviembre.


(16) Obsérvese que aun cuando los apelantes hubiesen creado un partido polí-tico, lo hubiesen hecho para promover su particular definición de las fórmulas* de status de su preferencia. Ambas fórmulas ya están en la papeleta. Por lo tanto, su contención resultaría abstracta.


(17) Véase el Escrito y alegato de apelación, pág. 12.


(18) Resulta errónea la conclusión a que llega el Juez Asociado Señor Negrón García en su opinión disidente y concurrente, al sostener la ausencia de conflicto entre la Ley Electoral y la Ley del Plebiscito como razón para que la ley especial no *564prevalezca sobre la ley general. Incluso si asumiéramos, por el momento, que la Ley Electoral confiere legitimación activa para reclamar, en el proceso plebiscitario, los derechos garantizados en dicho estatuto, la ausencia de conflicto entre los dos (2) estatutos necesariamente significaría la ausencia de causa de acción bajo la Ley Electoral.


(19) Estos criterios fueron esbozados por el Tribunal Supremo de los Estados Unidos en Baker v. Carr, 369 U.S. 186 (1969), y acogidos en nuestra jurisdicción en *565Silva v. Hernández Agosto, 118 D.P.R. 45 (1986).


(20) En P.S.P. v. E.L.A., 107 D.P.R. 590 (1978), se reconoció que las fórmulas de la Estadidad, Autonomía e Independencia son las únicas opciones de status discuti-das en el Puerto Rico moderno; a esos efectos en la opinión concurrente del Juez Asociado Señor Negrón García, a la página 624, se expresó:
“Tomamos conocimiento judicial de que en Puerto Rico existen y se debaten básicamente tres pensamientos ideológicos legítimos en cuanto a su destino político como pueblo: la estadidad, autonomía e independencia'. Históricamente estos derro-teros han formado parte de la aspiración y expresión individual ciudadana, tomando *566cuerpo colectivo, y previa inscripción, participando como partidos políticos en los procesos eleccionarios generales. También se ha manifestado en consulta plebiscita-ria celebrada a los fines de pulsar la opinión pública en determinada época respecto a una redefinición o modificación de las relaciones básicas entre Puerto Rico y los Estados Unidos. P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338 (1970).”


(21) El argumento sobre la igual protección de las leyes se basa en que la Ley Núm. 22, ante, alegadamente crea una clasificación sospechosa entre los votantes afiliados a partidos políticos y los no afiliados que afecta su derecho fundamental al voto. Los argumentos de violación a la libertad de expresión y asociación también se basan en la alegada limitación al derecho al voto.


(22) Véase, también: Erum v. Cayetano, 881 F.2d 689, 692 (9no Cir. 1989); Lightfoot v. E.U., 964 F.2d 865, 869 (9no Cir. 1992).


(28) P.P.D. v. Planadeball Poggy, 121 D.P.R. 570 (1988), trató de una impugna-ción a la prohibición estatutaria a que un alcalde destituido de su puesto por cometer actos ilegales aspire nuevamente al puesto. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248 (1980), trató de una impugnación a un sistema de votación desigual para ciertos tipos de electores.


(24) En Burdick v. Takushi, 504 U.S. 428 (1992), se rechazó un ataque constitucional a la legislación del Estado de Hawaii que prohibía la columna de nominación directa (write-in) para que los electores pudieran escribir y votar directamente por el candidato de su preferencia, si era diferente al impreso en la papeleta. Tal y como hacen los apelantes en el caso de epígrafe, el demandante alegó que dicha legislación infringía sus derechos constitucionales de expresión y de asociación. En particular alegó que la prohibición le privaba de la oportunidad de emitir un voto significativo, lo obligaba a votar por posiciones con las que no estaba de acuerdo y discriminaba contra él a base del contenido del mensaje que quería transmitir a través del voto.


(25) En Barbosa v. Sánchez Vilella, 293 F. Supp. 831, 833 (D. Puerto Rico 1967), el Tribunal Federal para el Distrito de Puerto Rico ante una impugnación de la Ley del Plebiscito de 1967 —la cual es muy similar a la del Plebiscito de 1993— resolvió que la celebración del mismo no tenía consecuencia final con relación al status de la isla y a esos efectos expresó:
“...regardless of the degree to which the plebiscite might blind the Puerto Rican Legislature, it concededly does not bind the Congress of the United States. As a corollary thereto, the legal status, right or American citizenship of all the residents of Puerto Rico will remain unchanged despite the plebiscite.
“The holding of the plebiscite will in no way change the juridical or political status of the plaintiffs or anyone else in Puerto Rico. Prior to the alteration of the status or rights of any person in Puerto Rico whatever change is later voted by the Puerto Rican Legislature must also be concurred in by the Congress of the United States.”
Esto fue reiterado recientemente en New Progressive Party v. Hernández Colon, 779 F. Supp. 646, 655 (D. Puerto Rico 1991).


(26) También la jurisprudencia reconoce a los partidos políticos como los princi-pales vehículos de la democracia representativa. EU v. San Francisco Democratic Comm., 489 U.S. 214 (1989), y P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 407 (1980), donde, citando el caso Dávila v. Secretario de Estado, 83 D.P.R. 186 (1960), opinó este Tribunal Supremo lo siguiente:
“Es a través de partidos políticos que no solamente la opinión pública se traduce en acción, sino que un continuo enlace entre las autoridades gobernantes y los com-ponentes del estado se mantiene. Los partidos siempre han estado fuera de la estruc-tura de gobierno, sin embargo ellos han constituido su sangre, su carne y su sistema nervioso. Aparte de una conciencia sana y activa, aparte de la educación moral y política del pueblo, aparte de los vehículos de publicidad, -prensa, radio, las plata-formas — que se combinan para mantener al pueblo unido e informado, un hecho se ha reconocido desde el principio como absolutamente esencial a una democracia efi-ciente: el partido político moderno.”


(27) Finalmente, y en relación con el curso decisorio que a través de todo este procedimiento ha seguido el Juez Asociado Señor Negrón García, realmente resulta difícil encontrar palabras para describir el mismo. De momento se nos ocurre pensar en “contradictorio e ilógico”.
¿Cómo es posible que este compañero Juez haya concurrido con el “remedio” que proveyó la Mayoría en su opinión Per Curiam de fecha 4 de noviembre de 1993 cuando entendía que la Ley Núm. 22, ante, es “discriminatoria, asfixia el derecho a la libre expresión, restringe la libertad de asociación y coacciona y anula el derecho al voto de los demandantes apelantes, los electores Roberto Sánchez Vilella y Noel Colón Martínez, al igual que la de aquellos electores miembros de la interventora apelante Federación de Universitarios Pro-Independencia (F.U.P.I.)”.? (Énfasis en el original.) Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445, 452 (1993), opinión disidente y *577concurrente del Juez Asociado Señor Negrón García.
La contestación a la interrogante resulta obvia: sólo un jurisconsulto que está un tanto desorientado. Evidencia fehaciente de ello lo constituye el hecho de que unos días más tarde —quizás apercibido de su error por otros— “reconsidera” su contradictoria e ilógica posición original y, ahora, expresa que paralizaría el “deno-minado Plebiscito sobre el Status Político de Puerto Rico” por ser el mismo “Inconstitucional”. (Énfasis en el original.)